Citation Nr: 0117181	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-19 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative joint 
disease/arthofibrosis of both hips secondary to service-
connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to November 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the veteran was denied service 
connection for arthritis of both hips secondary to service-
connected right and left knee disabilities.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The appellant contends that the RO erred by failing to grant 
service connection for arthritis of both hips as secondary to 
service-connected bilateral knee disabilities.

In an August 2000 report a VA physician opined that the 
veteran's bilateral hip disorder had developed independently 
of the service-connected knee disabilities.  He did not 
comment as to whether the service-connected knee disorders 
aggravated the nonservice-connected bilateral hip 
disabilities.  In March 1995, the United States Court of 
Veterans Appeals issued its decision in Allen v. Brown, 7 
Vet.App. 439 (1995), wherein the Court held that when a 
veteran's service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability. Id. at 448.  

The physician indicated that he reviewed a memo from a rating 
specialist, an X-ray report dated in April 1998, and two 
examination reports from another VA physician dated in August 
1998 and October 1996.  Based on comments in the report, it 
appears as though the physician's opinion was based on review 
of only the above-mentioned records, rather than the entire 
claims file.  The VA physician specifically noted that the 
1998 report describes a two year history of hip pain and that 
the 1996 reports makes no mention of symptoms related to the 
hip; however, no reference was made of progress notes that 
indicate the veteran had degenerative joint disease of the 
right hip as early July 1992.  In view of the VCAA, another 
nexus opinion is required by a VA physician that takes into 
account the whole history of the veteran's claimed 
disability.

Additionally, the veteran indicated that he had received all 
of his treatment from the Wilmington VA Medical Center (VAMC) 
in Delaware.  The Board notes that the July 1992 progress 
notes refer to previous records from 1990 and 1991 and that 
these earlier records have not been associated with the file.  
Since VAMC records are within the Secretary's control, and 
could reasonably be expected to be part of the record, they 
are deemed to be constructively part of the record on appeal 
and must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact Wilmington VAMC 
and request copies of records from August 
1988 to April 1992.  Any records obtained 
should be associated with the claims 
folder.

2.  The RO contact the veteran and obtain 
the names and addresses of all medical 
care providers, VA or private, who 
treated the veteran for bilateral hip 
disabilities since July 1992.  After 
securing any necessary releases, the RO 
should obtain any records not already 
incorporated into the claims file.  Any 
records received should be associated 
with the claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
bilateral hip disorder.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
orthopedist to make this determination 
should be undertaken.  After reviewing 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected bilateral knee 
disability is the proximate cause of the 
veteran's bilateral hip disorder, and, if 
not the cause, do the service-connected 
bilateral knee disorders aggravate the 
nonservice-connected the right and left 
hip disabilities, and if so, the extent 
of the increase in severity.  The 
examiners should set forth in detail all 
findings that provide a basis for the 
opinion.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




